IN THE SUPREME COURT OF THE STATE OF DELAWARE

    EARL BRADLEY,                               §
                                                §
         Defendant Below,                       §   No. 221, 2017
         Appellant,                             §
                                                §   Court Below—Superior Court
         v.                                     §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §   Cr. ID No. 0912011155 (S)
                                                §
         Plaintiff Below,                       §
         Appellee.                              §

                              Submitted: December 1, 2017
                              Decided:   January 16, 2018

Before STRINE, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                           ORDER

       This 16th day of January 2018, after careful consideration of the parties’

briefs, the record below, and the appellant’s motion for decision en banc, we first

conclude that the motion for decision en banc should be denied. None of the criteria

set forth in Supreme Court Internal Operating Procedure X for determination en banc

apply here.1 We next conclude that the Superior Court’s summary dismissal of the

appellant’s second motion for postconviction relief and denial of the appellant’s


1
  Supreme Court Internal Operating Procedure X provides the Chief Justice may order any matter
for determination en banc upon the briefs or oral argument. Determination en banc is required in
the following circumstances: (i) direct appeals and motions for postconviction relief in death
penalty cases; (ii) when a panel of the Court indicates possible disagreement; (iii) when there is a
reasonable likelihood a previous decision of the Court may be modified or overruled; (iv) when
approved by two justices; and (v) when required by Court rule or by two-thirds vote of the General
Assembly.
motion for judicial recusal should be affirmed on the basis of, and for the reasons in,

the Superior Court’s well-reasoned order dated May 18, 2017.2 Contrary to the

appellant’s contentions, his ineffective assistance of postconviction counsel claims

were subject to the requirements of Superior Court Criminal Rule 61(d)(2).3

       NOW, THEREFORE, IT IS ORDERED that motion for decision en banc is

DENIED and the judgment of the Superior Court is AFFIRMED.


                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice




2
  State v. Bradley, 2017 WL 2209896 (Del. May 18, 2017).
3
  See Durham v. State, 2017 WL 5450746, at *2 (Del. Nov. 13, 2017) (holding the appellant had
to satisfy the requirements of Rule 61(d)(2) to avoid summary dismissal of his second
postconviction motion, even if he did not have a previous opportunity to raise his ineffective
assistance of postconviction counsel claims).


                                              2